Citation Nr: 1028209	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  04-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to September 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board and was remanded in 
November 2007.  The matter was again before the Board in February 
2009, when the Board denied the claim.  The Veteran appealed the 
denial and pursuant to a Joint Motion for Remand filed by the 
Veteran and VA, ("joint motion") the United States Court of 
Appeals for Veterans Claims (Court) remanded the case to the 
Board in January 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran alleges that he contracted hepatitis C as a result of 
a tattoo he received during service.  This case is remanded to 
the RO because of the RO's failure to ensure adequate compliance 
with the remand instructions of the Board's November 2007 remand, 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that through the joint motion as approved by the 
Court, the Court has directed that the Veteran be afforded a new 
VA examination from an examiner other than the physician who 
conducted the November 2008 examination, if possible.  The 
Board will so direct below. 

The Veteran maintained that contrary to what was noted in an 
examination report, he did not indicate to VA any use of 
intravenous drugs while in service.  In multiple statements to 
VA, he maintained that his only use of intravenous drugs was for 
his medication used to treat his hepatitis C.  At some point 
during military service, the Veteran had a tattoo emplaced on his 
arm.  

In May 2005, the RO requested an additional VA examination.  It 
was noted that the Veteran underwent a VA examination in June 
2004, and the examiner stated that the Veteran's hepatitis C was 
not due to service, without providing a rationale for this 
statement.  The examiner indicated that the Veteran had admitted 
and denied intravenous drug use.  Another examination was 
performed in May 2005.  Again, the same examiner stated that the 
Veteran admitted and then denied intravenous drug use.  The 
examiner then indicated that hepatitis C was not contracted in 
service and stated since "there was nothing in the Veteran's 
military records to indicate any type of exposure to blood or 
blood products except what might have been done illegally at 
unknown times."  

However, the examiner again did not address the Veteran's tattoo 
obtained in service, and the Veteran has denied illegal drug use.

In a November 2008 addendum, the same VA examiner stated that he 
could not resolve the issue of whether or not the Veteran's 
hepatitis C was related to service without resorting to mere 
speculation.  The examiner stated that after careful review of 
the Veteran's claims file, examination, and history, the best 
judgment he could provide was that the hepatitis C was less 
likely than not service connected.  He said he could not identify 
a specific risk factor that caused the Veteran's hepatitis C.  

This examiner did not address the Veteran's tattoo nor did he 
explain whether an in-service diagnosis of hepatitis A could have 
represented the onset or the misdiagnosis of hepatitis C.

Given the Court's directives as through the joint motion for 
remand, and the uncertainty regarding the question of whether the 
Veteran's apparent in-service tattoo could have caused hepatitis 
C and the failure to address the in-service diagnosis of 
hepatitis A, the claims folder will be returned to an examiner 
who has not previously examined the Veteran.  This examiner will 
be directed to clarify whether either of these events, or any 
other in-service or post-service events including the Veteran's 
alcohol use, could have caused the  Veteran's hepatitis C.  

Based on the foregoing, this case is REMANDED to the RO/AMC for 
the following:

1.	The RO/AMC will ascertain if the Veteran 
is in receipt of any VA, non- VA, or 
other medical or lay information which 
is not presently of record as to 
treatment and diagnoses of hepatitis C.  
He should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2.	Based upon all information received as a 
result of this remand, and all 
information contained in the claims 
folder, the RO/AMCs shall make a finding 
of fact as to whether the Veteran 
engaged in intravenous drug use.  In 
making this finding, the RO/AMC shall 
consider:

a.	the May 1976 medical record in 
which the Veteran denied a history 
of drug abuse;

b.	the August 1999 medical record in 
which he denied recreational drug 
use;

c.	the November 2003 medical record 
indicating IV drug abuse;

d.	the January 2004 ambulatory care 
record in which the Veteran denied 
any consumption of illicit drugs; 

e.	the January 2004 "Biophysical 
Assessment," in which the Veteran 
denied illegal drug use;

f.	the February 2004 medical 
treatment note indicating no use 
of illicit drugs;

g.	the May 2004 "Risk Factors for 
Hepatitis Questionnaire," in 
which the Veteran denied illegal 
drug use; 

h.	the Veteran's statements in his 
September 2004 and April 2006 
Substantive Appeals (VA Form 9), 
in which he stated that while 
speaking to the VA examiner, he 
was asked if he was 
"using/injecting" the following 
medication Interferon Alpha 2A.  
The Veteran's response was "Yes."  
The Veteran stated that the 
examiner interpreted this 
information to indicate the 
Veteran was using/injecting 
illegal intravenous drugs; and,

i.	any additional evidence of illegal 
drug abuse or the denial of 
illegal drug abuse.

3.	The RO/AMC shall schedule the Veteran 
for VA examination by a qualified 
hepatologist and/or gastroenterologist 
and/or infectious disease specialist, 
and/or any other qualified physician or 
physician who have not previously 
examined the Veteran as per the 
Court's Order, dated January 2010.  
The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records, and a copy of 
this remand, will be reviewed by 
the examiner.  The examiner must 
acknowledge receipt and review of 
the claims folder, the medical 
records obtained, and a copy of 
this remand.

b.	If deemed appropriate by the 
examiner, the Veteran may be 
scheduled for further medical 
examinations.  All indicated tests 
and studies must be performed, and 
any indicated consultations must 
be scheduled.

c.	In all conclusions, the examiner 
must identify and explain the 
medical basis or bases, with 
identification of the evidence of 
record.  The examiner is to 
specifically address in his or her 
conclusion the issue contained in 
the purpose of the examination, as 
noted above.  If the examiner is 
unable to render an opinion 
without resort to speculation, he 
or she should so state.

d.	The examiner shall:

i.	specifically address the 
various risk factors of 
hepatitis C.  


ii.	opine whether the Veteran 
contracted hepatitis C in 
service based upon any known 
exposure to risk factors 
shown in the records, to 
include tattoos.  

iii.	provide an opinion based on 
the Veteran's history and the 
medical evidence of record, 
as to which risk factor(s) 
was (were) the most likely 
cause of hepatitis C, if such 
history led to hepatitis C.

iv.	explain whether the in-
service diagnosis of 
hepatitis A could have 
represented the onset or the 
misdiagnosis of hepatitis C, 
by clinical 
misidentification, and/or 
lack of then-contemporaneous 
medical knowledge.

v.	provide an opinion based on the Veteran's 
history and the medical evidence of 
record including the clinical 
development of the Veteran's 
Hepatitis C as to the medical 
likelihood that the Veteran contracted 
Hepatitis C in or as a result of any 
incident of active service.

vi.	provide an opinion based on the Veteran's 
history and the medical evidence of 
record, as to whether the in-service 
diagnosis of hepatitis A could have pre-
disposed the Veteran to  hepatitis C, via 
compromised immune or hepatologic system; 
alcohol use; alcohol abuse, or any other 
medical factor.  The examiner's attention 
is called to the following  following 
events of record: 

(a)	The May 18 through 
May 24, 1976 service 
medical record, 
indicating the Veteran 
was hospitalized for the 
period for a discharge 
diagnosis of Hepatitis 
A; 

(b)	The June 2, 1976 
service medical record, 
indicating the results 
of laboratory tests and 
that the Veteran was 
diagnosed with 
"Hepatitis A., 
suspected, not proven;"

(c)	The June 1976 service 
medical record 
indicating that the 
Veteran was then 
drinking one six-pack of 
beer "every other 
day;"

(d)	The June 30, 1976 
service medical record, 
indicating the results 
of laboratory tests and 
that the Veteran was 
diagnosed with 
"Hepatitis, associated 
antigen negative, 
hepatitis in relapse;"

(e)	The September 4, 1979 
service pre-separation 
physical examination 
report, indicating 
normal findings upon 
clinical evaluation and 
laboratory findings;

(f)	The August 1999 
treatment record 
indicating that the 
Veteran was drinking 
"40-50" beers per 
weekend;

(g)	The May 2003 VA 
treatment record 
indicating that the 
Veteran had then stopped 
drinking alcohol;

(h)	The January 2004 VA 
treatment record 
indicating in part that 
the Veteran had been 
found to have hepatitis 
C, Stage II fibrosis;

A rationale must be provided 
for all opinions and 
conclusions reached.  If  a 
response cannot be 
provided by the 
examiner(s) without resort 
to speculation, the RO/AMC 
must ascertain what 
information would enable a 
non-speculative response 
and attempt to obtain such 
information if reasonably 
available.

4.	If an additional examination or other 
clinical testing is necessary or 
appropriate, the RO/AMC should direct 
such examination or clinical testing.  
If accomplished, the claims folder and a 
copy of this remand will be available to 
the examiner, who must acknowledge 
receipt and review of these materials in 
any report generated as a result of this 
remand.

5.	The RO/AMC must ensure that all 
development directed above is 
accomplished, including responses to 
the inquiries in paragraph 3d.  
After the above development is 
completed, adjudicate the claim 
considering all the evidence of record.  
If the benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case.  Thereafter, the case 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on any or all of the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
					
					
						CONTINUED ON NEXT PAGE








_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


